Order entered November 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00895-CV

   TEXAS HEALTH HARRIS METHODIST HOSPITAL FORT WORTH, Appellant

                                                V.

                            GREG FRAUSTO, ET AL., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13131

                                           ORDER
       We GRANT appellant’s November 13, 2014 motion for extension of time to file reply

brief and ORDER the brief be filed no later than November 26, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE